Citation Nr: 1029576	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-00 979	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
April 1968 to March 1970, including service in Vietnam from July 
1969 to March 1970; he died in December 2006.  The appellant is 
the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2007 rating decision issued by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in part, denied the appellant's claim of 
entitlement to service connection for the cause of the Veteran's 
death.  

In August 2009, a Travel Board hearing was held at the RO before 
the undersigned Veterans Law Judge.  A transcript is in the 
claims file.

In November 2009, the Board requested a VHA medical expert 
opinion pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  
This opinion was rendered in December 2009.  In May 2010, the 
Board requested a supplemental opinion from the same VHA 
physician, which was received in June 2010.



FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the 
Vietnam era, and exposure to Agent Orange is presumed.

2.  The Veteran had not been granted service connection for any 
disability prior to his death.




3.  The Veteran died in December 2006, at the age of 58, from 
pancreatic cancer of six months' duration, according to the 
original death certificate.

4.  An amended death certificate indicates that the Veteran had 
diabetes mellitus and that the diabetes mellitus was an 
immediate, underlying, or contributing cause of or condition 
leading to death.

5.  Pancreatic cancer is not recognized by VA as causally related 
to exposure to herbicide agents used in Vietnam.

6.  A medical opinion as to the etiology of the Veteran's final 
disease process was obtained from a physician employed by the 
Veterans Health Administration, and VA duly gave notice to the 
appellant.

7.  The disorder that resulted in the Veteran's death, pancreatic 
cancer, was not caused by, or aggravated, by his diabetes 
mellitus; rather, it is highly likely that the diabetes mellitus 
was caused by the pancreatic cancer's effect on the pancreas.

8.  The disorder that resulted in the Veteran's death, pancreatic 
cancer, was unrelated to his active military service, including 
his presumed exposure to herbicides during his service in 
Vietnam.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not 
warranted.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5103A, 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the 
decision of the U.S. Court of Appeals for Veterans Claims, in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date.

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

VA has fulfilled the above VCAA notice and development assistance 
requirements in this case.  The RO issued a VCAA letter in May 
2007 addressing the claim.  That letter was followed by initial 
RO adjudication of the claim in July 2007.  The May 2007 VCAA 
letter provided the appellant with adequate notice of the duty-
to-assist provisions of the VCAA, and informed her of the 
information and evidence necessary to substantiate her claim.  
38 C.F.R. § 3.303.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held 
that a proper VCAA notice for dependency and indemnity 
compensation (DIC) claim based on cause of death must also 
include: (1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
claim; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.

The appellant received notice that substantially complied with 
the requirements of Hupp in a November 2007 letter.  A January 
2009 letter also informed the appellant of the criteria for 
assigning an effective date.  While she did not receive complete 
notice prior to the initial rating decision, these letters were 
provided prior to the readjudication of her claim in the January 
2009 SOC.  Mayfield v. Nicholson, supra; see Prickett v. 
Nicholson, supra (VCAA timing defect may be cured by issuance of 
fully compliant notification followed by readjudication of the 
claim).

In this case, notice in compliance with both the Dingess and Hupp 
precedents, supra, was provided to the claimant by the May 2007 
and January 2009 RO letters, and, as noted above, subsequent 
readjudication of the claim occurred.  Moreover, the appellant 
has demonstrated an understanding of the elements of a claim of 
entitlement to service connection for cause of death via 
statements and evidence she has submitted throughout the course 
of the claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (Court was convinced that the appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim).

Next, VA has a duty to assist a claimant in the development of 
the claim.  This duty includes assisting the claimant in the 
procurement of service treatment records (STRs) and post-service 
treatment records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO letters requested 
that the claimant advise of any VA and/or private medical sources 
of evidence pertinent to her claim, and that she provide 
necessary authorization to obtain those records.  They also 
requested evidence and information about treatment after service, 
in support of the claim.  They further requested any medical 
records, lay statements, or other evidence which might serve to 
corroborate the appellant's assertions in support of her claim.  

The claims file reflects that the RO dutifully requested 
authorization from the claimant to obtain records from indicated 
private sources, and then sought records from VA and private 
sources.  In addition, the Veteran's Social Security 
Administration records were obtained.  All records and responses 
received were associated with  the claims file, and the appellant 
was informed, by the appealed rating action as well as by the May 
2008 rating and the SOC, of the records obtained and hence, by 
implication, of records not obtained, in furtherance of the 
appealed claim.  Indicated records were requested, and both in-
service and post-service VA and private treatment records were 
obtained and associated with the claims file.  The appellant did 
not indicate the existence of additional pertinent evidence that 
has not been requested or obtained.  She testified in support of 
her claim at the August 2009 Travel Board hearing.  In a July 
2010 written statement, the appellant reported that she had no 
further information or evidence to submit in support of her 
claim.

A medical opinion is adequate when it is based upon consideration 
of the Veteran's prior medical history and examinations and also 
describes the disability in sufficient detail so that the Board's 
"evaluation of the claimed disability will be a fully informed 
one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The May 2008, 
December 2009, and June 2010 medical opinions were rendered by VA 
physicians.  Each associated report reflects review of the 
Veteran's prior medical records.  The opinions included 
consideration of the nature of the Veteran's carcinoma and 
demonstrated objective evaluations.  

The Board finds that the March 2008 VA opinion report and the 
December VHA opinion report with June 2010 supplemental opinion 
are sufficiently detailed with recorded history and clinical 
findings relating to the Veteran's pancreatic cancer.  In 
addition, it is not shown that the medical opinions were in any 
way incorrectly prepared or that the VA doctors failed to address 
the clinical significance of the Veteran's condition.  As a 
result, the Board finds that additional development by way of 
another examination would be redundant and unnecessary.  See 
38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, 
supra.  Therefore, the Board concludes that the appellant was 
afforded adequate opinions on the question of the etiology of the 
Veteran's cause of death.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).

Furthermore, the appellant was informed about the kind of 
evidence required and the kinds of assistance that VA would 
provide, and she was supplied with the text of 38 C.F.R. § 3.159.  
She did not provide any information to VA concerning available 
relevant treatment records that she wanted the RO to obtain for 
her that were not obtained.  She had previously been given more 
than one year in which to submit evidence after the RO gave her 
notification of her rights under the pertinent statute and 
regulations.

In sum, "the record has been fully developed, "and it is 
difficult to discern what additional guidance VA could have 
provided to the appellant regarding what further evidence she 
should submit to substantiate her claim.  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of the 
VCAA and the implementing regulations and the record is thus 
ready for appellate review.

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992.  Equal weight is not accorded to each piece 
of evidence contained in the record; every item of evidence does 
not have the same probative value.

The Veteran died in December 2006, and the death certificate 
lists the immediate cause of death as pancreatic cancer of six 
months' duration.  His death was not ascribed as due to, or as a 
consequence of, any other condition and no other disorder was 
listed as a significant condition that contributed to the 
Veteran's death but did not result in the previously stated 
underlying cause.  No autopsy was performed.  A subsequent 
amended death certificate indicates that the Veteran had diabetes 
mellitus and that the diabetes mellitus was an immediate, 
underlying, or contributing cause of or condition leading to 
death - which one it was however, was not specified.  These 
certificates were signed by the Veteran's family doctor.

The appellant testified at her August 2009 Travel Board hearing 
that the Veteran had been in receipt of insulin shots for 
diabetes mellitus prior to his death.  She also stated that his 
diabetes was Type II diabetes and that his family doctor had said 
that the diabetes was involved in the Veteran's death.  In the 
alternative, she has contended that the Veteran's fatal 
pancreatic carcinoma was etiologically related to his exposure to 
herbicides during his military service in Vietnam.

The cause of the veteran's death may be service connected if a 
disability which the Veteran incurred or aggravated in service 
was either the principal or contributory cause of his death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-
connected disability to be the principal cause of death, that 
disability must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  For a service-connected disability to be a 
contributory cause of death, that disability must contribute 
substantially or materially to death; it must combine to cause 
death; it must aid or lend assistance to the production of death.  
38 C.F.R. § 3.312(c)(1).  See Harvey v. Brown, 6 Vet. App. 390 
(1994).  

A service-connected disability may be a contributory cause of 
death if it results in debilitating effects and general 
impairment of health to the extent that would render the person 
materially less capable of resisting the effects of other disease 
or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  A 
service-connected disability may be a contributory cause of death 
if it affected a vital organ and was of itself of a progressive 
or debilitating nature and was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. 
§ 3.312(c)(4).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  Service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and impairment of health to the extent that would render 
the person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
38 C.F.R. § 3.312(c)(4).  In such a situation, however, it would 
not generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or debilitating 
nature.  Id.

The Veteran served in Vietnam and is therefore presumed to have 
been exposed to Agent Orange or other herbicide agents.  Diabetes 
mellitus Type II is recognized by VA as associated with exposure 
to herbicides.

Review of the Veteran's service and post-service medical 
treatment records reveals that he was never diagnosed with any 
diabetes or any pancreatic disorder during his military service 
or before 2006.  In addition, he was never diagnosed with any 
carcinoma or cancer during service, or before 2006.  His original 
death certificate indicates that the cause of his death was 
pancreatic cancer which had existed for six months; it was noted 
that the Veteran did not have diabetes mellitus (DM).  An amended 
death certificate states that he did have DM and that the DM was 
an immediate, underlying, or contributing cause of the condition 
leading to the death.  The private physician who signed both 
death certificates has submitted written statements indicating 
that the Veteran had had diabetes in December 2006, and that he 
suffered from DM Type II at the time of his death.

The medical evidence of record indicates that the Veteran was 
referred to Twin Lakes Hospital in September 2006, after presenting 
with a brief history of abdominal pain at the beginning of August.  
At that facility, he was diagnosed with deep vein thrombosis (DVT) 
with pulmonary emboli; he was also found to have a large pancreatic 
mass, and he was transferred to Norton Hospital where he underwent a 
liver biopsy.  The pathology report from the liver biopsy indicated 
metastasis from a pancreatic primary.  An October 5, 2006 note states 
that it seemed likely that the Veteran's DVT and pulmonary emboli 
were related to thrombophilia associated with the pancreatic 
adenocarcinoma (which was subsequently deemed inoperable).  

An October 17, 2006, treating oncologist note describes the Veteran 
as critically ill with a locally advanced and metastatic pancreatic 
adenocarcinoma; palliative treatment was offered.  A November 16, 
2006, whole body bone scan report included a diagnosis of 
"pancreatic cancer diabetic".  A November 17, 2006, CT scan of the 
Veteran's abdomen revealed enlarging hepatic metastasis and an 
unchanged pancreatic mass.  A note written on that same date recorded 
the presence of new-onset diabetes that was thought to be partly 
related to the use of Dexamethasone.  The treating oncologist noted, 
on December 13, 2006, that the Veteran had a great deal of co-morbid 
symptoms largely related to his slowly improving DVT.

A March 2008 VA medical opinion indicates that the DM certainly 
complicated the Veteran's overall medical picture and that it was 
not possible to know if the DM was Type I or Type II.  The 
opinion intimated that the causes of the DM were the pancreatic 
cancer and the use of Dexamethasone.  The opinion did not address 
the listing of DM on the death certificate as a condition that 
was related to the Veteran's death.

The VHA physician who rendered the December 2009 medical opinion 
stated that without an autopsy that it was difficult to know 
exactly what medical conditions existed at the time of the 
Veteran's death.  The VHA physician concluded, however, that it 
was clear that the overwhelming condition, and the one that 
contributed most to the Veteran's death, was metastatic 
pancreatic carcinoma.  The doctor stated that the cancer was very 
aggressive, as reflected by the negative CT scan in early August 
2006, followed by one less than two months later that showed 
extensive disease.  The VHA physician noted that the fact that 
the Veteran's treating oncologist did not mention DM in his 
December 2006 letter in which the Veteran's medical problems were 
summarized strongly suggested that the oncologist did not 
consider the DM to be a significant factor in the Veteran's 
illness.  In addition, the Veteran's blood glucose values of 
December 2006 revealed adequate control of the diabetes.  The VHA 
physician cited to the literature for examples of studies showing 
an association between pancreatic cancer and DM, with strong 
epidemiological evidence to support the notion that pancreatic 
cancer causes DM.  

The VHA physician opined that the Veteran's DM was Type II, that 
he had had impaired glucose tolerance since August 2006, and that 
the DM did not become clinically manifest until he received 
dexamethasone.  The VHA physician further opined that the 
Veteran's DM did not contribute in any way to the development of, 
or the severity of, the fatal pancreatic cancer and that the DM 
played no role in causing, contributing substantially or 
materially to, or hastening the Veteran's death.  Rather, the 
cancer had induced the DM.  The VHA physician concluded that it 
was virtually impossible for the few months of DM to have 
resulted in any pathology which caused impaired general health 
such that the Veteran was less capable of resisting the effects 
of the metastatic carcinoma.

In a follow-up opinion rendered in June 2010, the same VHA 
physician stated that it was virtually impossible that the 
Veteran's pancreatic cancer had its onset during the Veteran's 
military service or within one year of his separation from 
service in March 1970, based on the fact that a 35-year survivor 
of pancreatic cancer is virtually unheard of.  The VHA physician 
also pointed to the negative August 2006 CT scan indicating 
absence of disease.  The VHA physician also opined, with citation 
to the literature, that it is highly unlikely, based on what is 
known about pancreatic carcinomas, that the Veteran's malignant 
disease process was related to in-service exposure to herbicide 
agents.

The appellant, the Veteran's widow, contends that the DM had an 
extremely deleterious effect on the Veteran's health (as 
reflected by the amended death certificate) such that the DM 
contributed substantially or materially and/or that the DM 
combined to cause death and/or that the DM aided or lent 
assistance to the metastatic pancreatic adenocarcinoma that 
ultimately caused his death.  She contends, in essence, that the 
DM worsened or aggravated the medical problems that led to the 
Veteran's death, and relies on the amended death certificate in 
making her argument.  In the alternative, she argues that the 
pancreatic cancer was caused by in-service herbicide exposure.

As noted above, in order to establish entitlement to service 
connection for the cause of the Veteran's death, the evidence 
must show that disability incurred in or aggravated by service 
either caused or contributed substantially or materially to cause 
death.  A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto."  Moreover, to be a contributory 
cause of death, the disability must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death." 

In addition, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  If a chronic disease is 
shown in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  Continuity of symptomatology is required 
where the condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.

In addition to the law and regulations governing entitlement to 
service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure to a 
herbicide agent, including a presumption of service connection, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be 
presumed to have been exposed during such service to any other 
chemical compound in an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116.

VA regulations provide that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes; Hodgkin's disease; Chronic lymphocytic leukemia (CLL); 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and, soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Presumptive 
service connection for these disorders as a result of Agent 
Orange exposure is warranted if the requirements of 38 C.F.R. § 
3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) 
(2009).

Under Section 3 of the Agent Orange Act of 1991, Public Law No. 
102-4, 105 Stat. 11, the Secretary of Veterans Affairs entered 
into an agreement with the National Academy of Sciences (NAS) to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in Vietnam and 
various diseases suspected to be associated with such exposure.  
The NAS was to determine, to the extent possible, whether there 
is a statistical association between the suspect disease and 
herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods used 
to detect the association; the increased risk of disease among 
individuals exposed to herbicides during the service in the 
Republic of Vietnam during the Vietnam era; and whether there is 
a plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect disease.  
The NAS was required to submit reports of its activities every 
two years.

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on the studies by the NAS, has determined that 
there is no positive association between exposure to herbicides 
and any condition for which the Secretary has not specifically 
determined that a presumption of service connection is warranted.  
See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 
Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-
08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 
2007).  The most recent issuance by the Secretary has added AL 
amyloidosis to the list of presumptive disabilities in the 
regulation.  See Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 
2009).  In addition,  a pending proposed regulation would add 
ischemic heart disease, Parkinson's disease, and hairy cell 
leukemia to the list of diseases presumptively associated with 
exposure to herbicides in Vietnam.  75 Fed. Reg. 14,391 (March 
25, 2010).  However, since the Secretary has not specifically 
found a linkage between pancreatic cancer and any herbicide 
exposure, the claimed disorder cannot be presumed to be due to 
Agent Orange exposure.

It is further noted that, on July 24, 2009, the NAS released 
Veterans and Agent Orange, Update 2008.  This information is 
available on the NAS publications website, 
"http://www.nap.edu/," on the Internet.  In the report, in the 
Summary, at Table S-1, on pages 7-8, the NAS concluded that there 
is inadequate or insufficient evidence to determine an 
association between exposure to herbicides and pancreatic cancer.

Notwithstanding the above, the U.S. Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 98-
542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of actual 
direct causation, when all the evidence establishes that the 
disease was incurred in service.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The Veteran was not service-connected for any disability in his 
lifetime.  His claim for service connection for pancreatic cancer 
was denied in the July 2007 rating decision.  However, the 
appellant contends that the Veteran's exposure to Agent Orange in 
service played a role in his death, and she asserts that service 
connection is warranted because the Veteran's death was, in part, 
due to DM which is on the list of presumptive diseases associated 
with Agent Orange exposure.  Specifically, she points to the 
amended death certificate and the private family doctor and 
oncologist opinions to support her contentions.  

The Board has considered the appellant's statements and sworn 
testimony.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra. 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, pancreatic cancers are not the type of disorders as 
to which a lay person can provide competent evidence on questions 
of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).  Such competent evidence has been provided by the 
medical personnel who treated the Veteran in the months preceding 
his death and those who have reviewed his medical records.  The 
Board must attach greater probative weight to the clinical 
findings than to the appellant's statements.  See Cartright, 2 
Vet. App. at 25.  

Where the record contains both positive and negative evidence 
including addressing whether a veteran's claimed condition is 
related to military service, it is the responsibility of the 
Board to weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion and 
reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans, supra; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Thus, the weight to be accorded the various items of 
evidence in this case must be determined by the quality of the 
evidence, and not necessarily by its quantity or source.

The Board is aware that review of the Veteran's claims file is 
not a strict requirement for a private medical opinion, although 
the probative value of a medical opinion is dependent upon 
whether the clinician had access to, or was otherwise informed 
of, the relevant facts of the case.  See Nieves-Rodriguez v. 
Peake, supra.  The August 2007 private family doctor statements 
about the DM and its effect on the Veteran's death, however, do 
not provide a sufficient degree of medical certainty for a 
finding of service connection, because no rationale was provided.  
The same holds true for the private oncologist statements about 
herbicides and pancreatic cancer.  Greater weight may be placed 
on one physician's opinion over another's depending on factors 
such as the reasoning employed and whether or not (and the extent 
to which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Therefore, the Board finds that the opinions of the private 
family doctor and the private oncologist, when weighed against 
the more thorough opinions of the VHA reviewer and the findings 
noted in the post-service medical records, do not place the 
evidence in relative equipoise.  Furthermore, the VHA physician 
performed a literature search and based her conclusions in part 
on the epidemiological findings contained therein which indicate 
that the pancreatic cancer was much less likely than not related 
to herbicide exposure.  The Board also finds persuasive the VHA 
physician's conclusion, based on the aggressiveness of the fatal 
tumor, the existence of DM only from August 2006, the lack of 
clinical evidence of diabetic complications, and the clinical 
evidence of adequate control of the DM, that the Veteran's DM 
certainly did not contribute to the cause of the Veteran's death 
from pancreatic cancer.

The Board has also considered the appellant's claim on a direct 
service-connection basis but finds that the competent evidence 
does not establish an etiological relationship between service, 
including in-service exposure to Agent Orange, and the pancreatic 
cancer that resulted in the Veteran's death.  In addition, the 
evidence does not show symptomatology related to cancer in 
service or for many years after service.  In was not until August 
2006, more than 35 years after discharge, that the Veteran was 
first diagnosed with cancer and with DM.  

Further, the appellant does not allege, and the evidence of 
record does not otherwise indicate, that the Veteran incurred 
cancer in service or that symptoms of cancer were continuous 
after service.  As such, the evidence does not support a finding 
that cancer was related to active duty based on continuity of 
symptomatology.  

The Board has also considered the appellant's statements 
asserting a relationship between the exposure to herbicides and 
the Veteran's death and those asserting a relationship between DM 
and the Veteran's death.  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact, while the later is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, supra ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

The appellant is competent to report symptoms that she observed 
during the Veteran's lifetime because this requires only personal 
knowledge as it comes to her through her senses.  Layno, 6 Vet. 
App. at 470.  However, endocrine and pancreatic conditions and 
the cause of death are not the type of issues that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  The Board attaches greater probative weight to the 
2009/2010 VHA medical opinions stating that the Veteran's death 
is unrelated to any aspect of his military service.  

Thus, taking into consideration all the evidence of record, the 
Board finds that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for the 
cause of the Veteran's death.  As a result, the evidence is 
insufficient to support the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.



The Board expresses its admiration for the Veteran's service in 
Vietnam, and appreciates the forthright and sincere testimony 
presented by the appellant at her hearing before the undersigned.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


